On Appellant’s Motion for Rehearing
PER CURIAM.
We have carefully considered appellant’s motion for rehearing and in doing so have studied the case of Dutton v. Vierling, 152 S.W. 450, by this Court, opinion by Chief Justice Key. In that case the court stated and applied the rule upon which we base our opinion. It is taken from St. Clair County v. Lovingston, 23 Wall. 46, 59, 90 U.S. 46, 59, 64, 23 L.Ed. 59, and reads:
“It may be considered a canon in American jurisprudence that where the calls in a conveyance of land are for two corners at, in, or on a stream or its bank, and there is an intermediate line extending from one such corner to the other, the stream is the boundary unless there is something which excludes the operation of this rule by showing that the intention of the parties was otherwise.”
The pertinent call here runs from one point in a stream to another point in the same stream. There is nothing in the grant nor in the circumstance surrounding the grant which excludes the construction that the stream should be the boundary. We believe it is and, accordingly, overrule the motion for rehearing.
Overruled.